Hart, J., (after stating the facts). Section 6969 of Kirby’s Digest, under which the assessment in question was made, is as follows: “It shall be the duty of the county assessor in each county, whenever any person shall commence any new business within the limits of the county after the regular time for the assessment of taxes shall have expired and the assessment books shall have been filed with the county clerk, to assess the value of such business and merchandise, and he shall make an extra assessment thereof, and file the same with the clerk, who shall thereupon place the same upon the tax books and extend the taxes thereon, and the collector shall proceed to collect said tax, the same as other taxes; provided, that no person shall be compelled to pay taxes on the same property twice in any one year.” We do not think that the business at the Fones Brothers’ store was a “new business,” within the meaning of the statute just quoted. It was conducted by the employees of the appellants who are in their regular employment at the store at 121-123 Main Street; no separate books were kept, and the cash taken during the day was each night carried over to the store at 121-123 Main Street. No new goods were purchased and carried into the Fones building, and the testimony shows that all the goods that were carried there and sold were old shopworn goods which appellants had purchased from the M. H. Benson Dry Goods Company in 1908, and had carried there from their store at 121-123 Main Street. These goods .had already been assessed by appellants in their assessment made in June, 1909. Under this state of facts, we do not think the business conducted in the Fones building was a new business, within the meaning of section 6969 of Kirby’s Digest. Moreover, the concluding part of the section provides that no person shall be compelled to pay taxes on the same property twice in one year, and, as we have already shown, the goods carried to the Fones building had already been assessed for taxation by appellants in the assessment they made in June, 1909. Section 6916 of Kirby’s Digest, under which the original assessment of appellants was made in June, 1909, contemplates that a merchant in listing his property for taxation and in estimating the value thereof shall take the average value of such property in his possession, or under his control during the year immediately preceding the first Monday in June of the year in which the assessment is made. Hence it can not make any difference that appellant, after the assessment was made, purchased more goods and placed them in the store at 121-123 Main Street, for that would be taken into consideration in making the average of their assessment for the succeeding year. It follows that the judgment should be reversed, and the cause remanded with directions to the circuit court to grant prayer of the petition and for further proceedings according to law.